Citation Nr: 0939352	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  05-14 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the left knee.

2.  Entitlement to service connection for osteochondroma of 
the left fibula.

3.  Entitlement to service connection for a right knee 
disability, to include degenerative joint disease.

4.  Entitlement to service connection for a right foot 
disability.

5.  Entitlement to service connection for an eye disability 
as a residual of a head injury.

6. Entitlement to service connection for a scar as a residual 
of a head injury.

7.  Entitlement to service connection for a 
neuropsychological disorder as a residual of a head injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and K.A.


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1961 to 
July 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  In May 2007, the Board remanded 
claims of service connection for a left knee disability, a 
right knee disability, a right foot disability, and residuals 
of a head injury for additional development.  In view of the 
evidence obtained in the course of the remand, the Board 
finds that the issues are properly characterized as the seven 
issues listed on the title page.

(The decision below addresses the specific issues of 
entitlement to service connection for degenerative joint 
disease of the left knee, a right knee disability, to include 
degenerative joint disease, an eye disability as a residual 
of a head injury, and a scar as a residual of a head injury.  
The issues of entitlement to service connection for 
osteochondroma of the left fibula, a right foot disability, 
and a neuropsychological disorder as a residual of a head 
injury are addressed in the remand that follows the Board's 
decision.)


FINDINGS OF FACT

1.  The Veteran does not have degenerative joint disease of 
the left knee that is attributable to his active military 
service.

2.  The Veteran does not have a right knee disability, 
including degenerative joint disease, that is attributable to 
his active military service; nor does the Veteran have a 
right knee disability that is caused or made worse by a 
service-connected disability.

3.  The Veteran does not have an eye disability that is 
attributable to his active military service, including to a 
head injury incurred in active military service.

4.  The Veteran has a scar on the posterior scalp that is 
attributable to a head injury incurred in active military 
service.


CONCLUSIONS OF LAW

1.  The Veteran does not have degenerative joint disease of 
the left knee that is the result of disease or injury 
incurred in or aggravated during active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2009).

2.  The Veteran does not have a right knee disability, 
including degenerative joint disease, that is the result of 
disease or injury incurred in or aggravated during active 
military service; a right knee disability is not proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2009); 38 C.F.R. § 3.310 (2006).

3.  The Veteran does not have an eye disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.9 
(2009).

4.  The Veteran has a scar on the posterior scalp that is the 
result of injury incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, when the case was in remand status.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claims of service connection for 
degenerative joint disease of the left knee, a right knee 
disability, to include degenerative joint disease, an eye 
disability as a residual of a head injury, and a scar as a 
residual of a head injury has been accomplished.  Through 
July 2003 and January 2006 notice letters, the Veteran and 
his representative were notified of the information and 
evidence needed to substantiate the Veteran's claims of 
service connection.  Although the Board has characterized the 
issues in a different manner, the letters provided sufficient 
notice for the disabilities the Veteran is claiming.  By a 
March 2006 notice letter, the Veteran was provided with the 
general criteria for assigning disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  Although the complete notice was not 
provided until after the RO initially adjudicated the 
Veteran's claims, the claims were properly re-adjudicated in 
August 2009, which followed the adequate notice.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the July 2003 and January 2006 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the Veteran was notified that VA was responsible for 
obtaining relevant records from any Federal agency and that 
VA would make reasonable efforts to obtain relevant records 
not held by a Federal agency, such as from a state, private 
treatment provider, or an employer.  Additionally, the notice 
letters asked the Veteran to submit medical evidence, 
opinions, statements, and treatment records regarding his 
claimed disabilities.  Consequently, a remand of these four 
service connection issues for further notification of how to 
substantiate the claims is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with these 
four issues.  The Veteran's service treatment records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in 
Indianapolis, Indiana.  The Veteran has identified multiple 
private treatment providers and the available records from 
those providers have been obtained.  Additionally, the 
Veteran was provided several VA examinations in connection 
with his claims, the reports of which are of record.  The 
examination reports contain sufficient evidence by which to 
determine whether the Veteran has the claimed disabilities 
and, if so, whether those disabilities are related to his 
active military service.  Furthermore, the Veteran was 
afforded a hearing before the Board in March 2007, the 
transcript of which is of record.  Thus, VA has properly 
assisted the Veteran in obtaining any relevant evidence for 
these four claims.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  In addition, 
certain chronic diseases, such as arthritis, may be presumed 
to have been incurred during service if the disease becomes 
manifest to a compensable degree within one year of 
separation from qualifying military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

Under 38 C.F.R. § 3.310, service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury, or for the 
degree of disability resulting from aggravation of a non-
service-connected disability by a service-connected 
disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  The Board notes that there has been an amendment to 
the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-
47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2009)).  
The amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
1995 ruling in Allen, it was made clear in the comments to 
the regulation that the 2006 changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection based on 
aggravation may be made.  This had not been VA's practice, 
which strongly suggests that the revision amounts to a 
substantive change in the regulation.  Given what appear to 
be substantive changes, and because the Veteran's claims were 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the revision, which version favors the claimant.  See 
38 C.F.R. § 3.310 (2006).

A. Degenerative Joint Disease of the Left Knee

The Veteran asserts that he has a left knee disability that 
is the result of his active military service.  Specifically, 
he states that he injured his left knee during basic military 
training at Lackland Air Force Base in Texas.  According to 
the Veteran, his left knee gave out in one instance during 
calisthenics.  He states that he frequently re-injured his 
left knee throughout the rest of his time in active service.  
The Veteran maintains that he experienced pain, swelling, and 
instability from the injuries and that he regularly sought 
treatment.

A review of the Veteran's service treatment records reveals 
that his entrance examination was conducted in November 1961.  
He reported a history of having osteochondroma of the left 
leg.  The examiner noted that the Veteran had osteochondroma 
of the left leg at the fibula.  An entry from October 1963 
indicated that the Veteran suffered an abrasion to the left 
knee when he stumbled and fell.  The wound on the knee was 
cleaned and dressed.  The bandage was changed four days later 
and it was noted that the wound looked good.  Three days 
later, it was again noted that the wound looked good.  Later 
in October 1963, the Veteran was treated for an injury to a 
finger.  At that time, it was also noted that he had an 
asymptomatic osteochondroma of the left knee.  X-rays were 
taken of the left knee and upper tibia that revealed what 
appeared to be osteochondroma of the fibula.  At his 
separation examination in June 1965, the Veteran reported 
that he had swollen or painful joints and arthritis or 
rheumatism.  The examiner noted that the Veteran had 
osteochondroma of the left knee.  No other diagnosis 
pertaining to the left knee, such as arthritis, was noted on 
the examination report or found when x-rays were taken at the 
separation examination.

Post-service private medical records show that the Veteran 
was treated for problems with his left knee in November 1988.  
J.M.M., M.D., thought the Veteran's left knee pain could have 
been the result of a meniscus tear.  X-rays of the left knee 
were within normal limits and M.R.S., M.D., thought that the 
Veteran may have bursitis.  In December 1988, the Veteran 
underwent surgery on the left knee to address a degenerative 
tear of the left medial meniscus.  The post-operative 
diagnosis included degenerative arthritis.  Treatment for 
left knee pain by Dr. J.M.M. was again documented in February 
2000.  None of the treatment providers during this time 
period commented on the origin of the Veteran's left knee 
problems and no reference was made to any in-service injury.

In July 2003, the Veteran underwent VA examination in 
connection with the claim.  He was diagnosed with knee pain 
with probable osteoarthritis.  An x-ray report reflected 
degenerative changes consistent with age.  Despite noting the 
Veteran's stated in-service injuries to his left knee, the 
examiner did not provide an opinion as to any relationship 
between the Veteran's left knee disability and his military 
service.  Records from the Indianapolis VAMC show subsequent 
treatment for left knee pain.

Pursuant to the Board's May 2007 remand, the Veteran 
underwent additional VA examination of the left knee in May 
2009.  The examiner accurately noted the Veteran's medical 
history, including his report of injuring his left knee while 
performing calisthenics during basic training and the 
documented injury from October 1963.  The examiner noted the 
Veteran's left knee surgery from the 1980s and his current 
complaints of left knee pain and swelling.  A history of gout 
was also noted.  After examining the Veteran and taking x-
rays, the examiner provided a diagnosis of degenerative joint 
disease of the left knee superimposed on gout.  The examiner 
gave the opinion that the Veteran's degenerative joint 
disease of the left knee is less likely as not caused by or a 
result of the knee conditions while on active duty.  The 
examiner reasoned that the patellofemoral location of the 
Veteran's principle pathology, his history of gout, and the 
bilateral character of the pathology, makes the current 
condition to be more likely related to knee specific and 
systemic factors.  The examiner added that the Veteran's 
current knee disability is likely due in part to his marked 
obesity.

(The May 2009 examiner also found that the Veteran's 
osteochondroma of the left fibula is unrelated to the 
Veteran's knee disability and is present without knee 
symptoms.  As noted in the introduction, the Board will 
address that disability separately in the remand section that 
follows the decision.)

In consideration of the evidence of record, the Board finds 
that the Veteran does not have degenerative joint disease of 
the left knee that is attributable to his active military 
service.  An in-service injury to the left knee is documented 
and the Veteran is competent to report factual matters of 
which he had first hand knowledge, such as injuring his left 
knee during calisthenics.  See Washington v. Nicholson, 
19 Vet. App. 362 (2005).  However, no current left knee 
disability has been linked to an in-service injury.  The 
evidence shows that the Veteran has degenerative joint 
disease of the left knee but the competent medical evidence 
does not relate the degenerative joint disease to the 
Veteran's active military service.  Instead, the degenerative 
joint disease has been linked to knee specific and systemic 
factors.

The May 2009 VA examiner provided a probative opinion that 
squarely addresses the salient question of whether there is a 
relationship between the in-service injuries and a current 
disability.  The opinion was based on an accurate medical 
history, an examination of the Veteran, and included a well-
reasoned rationale that has support in the record.  No other 
medical professional has commented on the relationship 
between the Veteran's degenerative joint disease and the 
Veteran's active military service or provided a comprehensive 
and persuasive opinion similar to the May 2009 VA examiner's 
opinion.  Although the Veteran contends that his left knee 
disability is related to military service, his own lay 
opinion is given no weight because there is no indication 
that he has the appropriate medical training or expertise to 
provide a probative opinion on a medical matter-such as the 
etiology of degenerative joint disease of the left knee.  
Without sufficient evidence that the Veteran has degenerative 
joint disease of the left knee that is attributable to his 
in-service injuries, the elements of the service connection 
claim are not met.  Thus, service connection for degenerative 
joint disease of the left knee is not warranted on a direct 
basis.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.304.

Additionally, the Board notes that there is no objective 
evidence that arthritis of the left knee manifested itself to 
a compensable degree within one year of the Veteran's 
separation from military service.  As noted previously, 
degenerative arthritis was first seen in the left knee during 
the December 1988 surgery, which occurred over twenty years 
after service.  Thus, service connection is not warranted for 
arthritis of the left knee on a presumptive basis.  See 
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

B. Degenerative Joint Disease of the Right Knee

The Veteran asserts that he also injured his right knee 
during basic military training and on several other occasions 
during service.  He states that he did not receive treatment 
for those injuries.  At his November 1961 entrance 
examination, it was noted that the Veteran had a history of a 
painful right knee as the result of playing football in the 
past.  Significantly, no disability or defect of the right 
knee was found and recorded at the entrance examination.  The 
record does not contain clear and unmistakable evidence that 
the Veteran had a pre-existing right knee disability when he 
was accepted and enrolled for service.  Thus, the Veteran is 
presumed to have been in sound condition with respect to his 
right knee when he entered service.  See 38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304(b).

Post-service medical records contain fewer instances of 
treatment for right knee pain compared to the left knee.  In 
February 2000, the Veteran was seen for persistent knee pain 
and an MRI of the right knee showed some arthritis.  Similar 
to the left knee, the July 2003 VA examiner diagnosed the 
Veteran with knee pain with probable osteoarthritis and the 
May 2009 VA examiner provided a diagnosis of degenerative 
joint disease.  Likewise, the May 2009 examiner gave the 
opinion that the Veteran's degenerative joint disease of the 
right knee is less likely as not caused by or a result of the 
knee conditions while on active duty.  The examiner reasoned 
that the patellofemoral location of the Veteran's principle 
pathology, his history of gout, and the bilateral character 
of the pathology, makes the current condition to be more 
likely related to knee specific and systemic factors.  The 
examiner added that the Veteran's current knee disability is 
likely due in part to his marked obesity.

In consideration of the evidence of record, the Board finds 
that the Veteran does not have a right knee disability, 
including degenerative joint disease, that is attributable to 
his active military service.  Similar to degenerative joint 
disease of the left knee, the May 2009 VA examiner provided a 
probative opinion that squarely addresses the salient 
question of whether there is a relationship between the 
Veteran's stated in-service injuries to the right knee and a 
current disability.  The opinion was based on an accurate 
medical history, examination of the Veteran, and included a 
well-reasoned rationale that has support in the record.  No 
other medical professional has commented on the relationship 
between the Veteran's degenerative joint disease of the right 
knee, or any other right knee disability, and the Veteran's 
active military service or provided a comprehensive and 
persuasive opinion similar to the May 2009 VA examiner's 
opinion.  Although the Veteran contends that his right knee 
disability is related to military service, the Board does not 
accord any weight to his own lay opinion because there is no 
indication that he has the appropriate medical training or 
expertise to provide a probative opinion on a medical 
matter-such as the etiology of his degenerative joint 
disease of the right knee.  Without sufficient evidence that 
the Veteran has a right knee disability, such as degenerative 
joint disease, that is attributable to his in-service 
injuries, the elements of the service connection claim are 
not met.  Thus, service connection for a right knee 
disability, including degenerative joint disease of the right 
knee, is not warranted on a direct basis.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

The Veteran also contends that service connection for a right 
knee disability is warranted on a secondary basis because he 
believes his left knee disability caused or made worse his 
right knee disability.  However, service connection is not 
warranted under that theory because the Board has found that 
service connection is not warranted for degenerative joint 
disease of the left knee.  Thus, even if the Veteran is 
correct in his belief that his degenerative joint disease of 
the right knee was caused or made chronically worse by his 
degenerative joint disease of the left knee, service 
connection would not be warranted on a secondary basis 
because the Veteran is not service connected for degenerative 
joint disease of the left knee.  See 38 C.F.R. § 3.310 
(2006); Allen, 7 Vet. App. at 448.

(The Board is remanding the issue of service connection for 
osteochondroma of the left fibula.  The May 2009 VA examiner 
made clear that it is his opinion that the osteochondroma is 
unrelated to his current knee disabilities and is present 
without knees symptoms.  The examiner stated that the lesion 
would not be expected to contribute to the Veteran's knee 
symptoms because it is relatively distant from the knee.  In 
view of this evidence that is not contradicted by the other 
evidence of record, the Board does not find that the 
Veteran's claim of service connection for a right knee 
disability is intertwined with the claim of service 
connection for osteochondroma of the left fibula.)

Additionally, the Board notes that there is no objective 
evidence that arthritis of the right knee manifested itself 
to a compensable degree within one year of the Veteran's 
separation from military service.  As noted previously, 
arthritis was first seen in the right knee after MRI testing 
in February 2000, which occurred over thirty years after 
service.  Thus, service connection is not warranted for 
arthritis of the right knee on a presumptive basis.  See 
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

C. Eye Disability

The Veteran asserts that he has developed residual disability 
from an in-service injury when he fell off a truck.  At his 
hearing, the Veteran stated that, on September 18, 1962, he 
fell off a speeding truck and was catapulted fifteen feet 
into a field.  He testified that he was knocked out and taken 
to an infirmary for treatment.  Service treatment records 
include an entry from September 18, 1962, wherein it was 
noted that the Veteran stated he fell off the back of a 
pickup truck.  At that time, the Veteran reported that he 
felt fine, but the back of his head hurt.  An examination 
revealed a 3/4 inch laceration with a great deal of swelling 
and very little hemorrhage.  The wound was cleaned and 
sutured.  The Veteran was seen for treatment each of the next 
two days and it was noted that the wound looked okay and it 
was well healed.  

One possible residual that the Veteran contends is related to 
the in-service head injury is an eye disability.  The Veteran 
maintains that he has blurry vision and a difficult time 
recognizing objects as residual symptoms.  His vision was 
tested on several occasions during service and it was found 
to be correctable to 20/20.  At his separation examination, 
the Veteran had 20/40 distant vision in the right eye and 
20/50 distant vision in the left eye.  His distant vision was 
correctable to 20/20 in both eyes and the examiner noted on 
the report that the Veteran had myopia.  Post-service medical 
records show treatment for vision problems at the 
Indianapolis VAMC as early as 2004.  The Veteran has a 
history of diabetes and the treatment records include a 
diagnosis of diabetic retinopathy.

(The Board notes that generally, absent a connection to 
trauma, refractive error is not a disability for which 
compensation may be authorized because it is not a disease or 
injury within the meaning of applicable law.  38 C.F.R. 
§§ 3.303(c), 4.9 (2009).)

In May 2009, the Veteran underwent VA examination of the eyes 
in connection with the claim.  The examiner accurately noted 
the Veteran's medical history, including the head injury that 
occurred during military service in September 1962.  After 
reviewing the claims file and examining the Veteran, the 
examiner diagnosed the Veteran with severe background 
diabetic retinopathy of both eyes manifested by blurry 
vision.  The examiner found that there was no ocular disease 
or abnormality that can explain the Veteran's complaint of 
image identification.  Although the diagnosis of diabetic 
retinopathy implies that the eye disability is related to the 
Veteran's non-service-connected diabetes, the examiner did 
not specifically provide an opinion as to the origin of the 
disability.  In June 2009, another VA physician reviewed the 
claims file and gave the opinion that the Veteran's blurred 
vision is not caused by or the result of a head injury 
sustained in September 1962.  The physician reasoned that the 
Veteran had documented normal vision in 2004, which was well 
after the head injury.  The physician stated that 
subsequently the Veteran developed blurry vision in his eyes 
secondary to complications from diabetic retinopathy, i.e., 
vitreous hemorrhage and cystoid macular edema.  

Based on the evidence of record, and in particular the May 
2009 and June 2009 VA examination and opinion reports, the 
Board finds that the Veteran does not have an eye disability 
that is attributable to his active military service, 
including the documented head injury.  The competent medical 
evidence links the Veteran's symptoms to his diabetic 
retinopathy, which in turn has not been linked to military 
service.  The Veteran's lay opinion linking his blurred 
vision to the head injury is given no weight by the Board 
given the medical expertise necessary to provide a probative 
opinion on the matter.  Without sufficient evidence linking 
the claimed residual to the in-service injury, service 
connection for an eye disability as a residual of a head 
injury is not warranted.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304.

D. Scar

As noted previously, the evidence shows that the Veteran fell 
off a truck in September 1962 during active military service 
and that an examination shortly thereafter revealed a 3/4 inch 
laceration.  In May 2009, a VA scars examination that was 
conducted in connection with the claim revealed a scar on the 
Veteran's posterior scalp measuring approximately 2cm by 
.2cm.  The examiner stated that the Veteran felt that the 
scar was causally related to the head injury, but the 
examiner did not comment on any relationship between the two.  
In June 2009, the same VA examiner provided an opinion 
wherein he stated that the sensation of dysesthesia that the 
Veteran experiences is most likely caused by or a result of 
the motor vehicle accident suffered during military service.

In view of this evidence, the Board finds that the Veteran 
has a scar on the posterior scalp that is attributable to a 
head injury incurred in active military service.  The 
competent medical evidence has linked a symptom from the scar 
to the in-service head injury and there is no suggestion in 
the record that the scar in question is attributable to any 
other injury.  Accordingly, service connection is warranted 
for a scar on the posterior scalp as a residual of a head 
injury.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.304.



E. Conclusion

For all the foregoing reasons, the Board finds that service 
connection for a scar on the posterior scalp is granted.  
However, the claims of service connection for degenerative 
joint disease of the left knee, a right knee disability, to 
include degenerative joint disease, and an eye disability 
must be denied.  In reaching those conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the three denied claims of service connection, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001).


ORDER

Service connection for degenerative joint disease of the left 
knee is denied.

Service connection for a right knee disability, to include 
degenerative joint disease, is denied.

Service connection for an eye disability, to include as a 
residual of a head injury, is denied.

Service connection for a scar on the posterior scalp as a 
residual of a head injury is granted.


REMAND

The Board finds that further development is necessary 
regarding the claims of service connection for osteochondroma 
of the left fibula, a right foot disability, and a 
neuropsychological disorder as a residual of a head injury.

With respect to the issue of entitlement to service 
connection for osteochondroma of the left fibula, the Board 
noted in its May 2007 remand that osteochondroma was found on 
the Veteran's entrance examination.  According to the May 
2009 VA examiner, the osteochondroma affects the left fibula 
and does not relate to any symptoms affecting the knee.  This 
is consistent with the service treatment records that 
identified an osteochondroma of the left fibula even though 
it was characterized as the left knee at times.  Thus, the 
Board finds that it is proper to address the disability as a 
separate issue rather than to include it as part of the 
service connection claim pertaining to the left knee.

The May 2007 remand instructed the VA examiner to address 
whether the Veteran currently has osteochondroma and, if so, 
whether it worsened during military service or whether the 
evidence shows that there was no increase in severity or the 
increase was clearly and unmistakably due to the natural 
process of the disease.  See 38 C.F.R. § 3.306 (2009).  
Although the examiner referred to the documentation of 
osteochondroma in the service treatment records and indicated 
that the Veteran has osteochondroma affecting the left 
fibula, the requested opinion was not provided.  The examiner 
stated that the osteochondroma was presently of minimal 
extent, but he did not address the matter of aggravation 
during active military service.  Consequently, this issue 
must be remanded for a medical opinion consistent with the 
May 2007 remand instruction.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (holding that a remand by the Board 
confers on the veteran, as a matter of law, a right to 
compliance with the remand instructions, and imposes upon VA 
a concomitant duty to ensure compliance with the terms of the 
remand).

Regarding the claim of service connection for a right foot 
disability, the Veteran has generally contended that he 
developed a disability of the right foot resulting from 
injuries incurred during military service, including fracture 
of his right transverse arch.  At the time of the May 2007 
remand, the evidence appeared to show that the Veteran has 
right Charcot's foot as a result of non-service-connected 
diabetes mellitus.  While the case was in remand status, the 
Appeals Management Center (AMC) scheduled the Veteran for a 
VA orthopedic examination in May 2009.  The examiner noted 
the Veteran's history of an onset of foot pain during 
military service when he was jumping out of trucks.  The 
development of Charcot's arthropathy was also noted.  X-rays 
taken at the examination showed advanced Charcot's 
arthropathy with multiple joint destruction.  The examiner 
gave the opinion that the Veteran's foot pathology is less 
likely as not caused by or related to foot conditions for 
which he was treated during active duty.  The examiner stated 
that the Veteran's current foot disabilities can be 
attributed entirely to his Charcot's arthropathy that is 
secondary to his diabetic neuropathy.

During hearing testimony, the Veteran emphasized that he was 
not claiming service connection for Charcot's foot.  However, 
after he sought additional treatment for his right foot from 
K.K.L., D.P.M., the Veteran indicated that damage to his 
transverse arch and ankle were a major cause of his Charcot's 
foot.  He submitted a March 2009 letter from Dr. K.K.L. who 
stated that the collapse of the transverse arch and ankle 
pathology were the major contributing factors to the collapse 
of the midfoot / Charcot neuroarthropathy.  Dr. K.K.L. did 
not provide any additional information concerning his opinion 
in the letter. 

The Veteran is currently service connected for arthritis of 
the right ankle.  In view of Dr. K.K.L.'s opinion that is in 
contrast to the previous medical evidence indicating that the 
Veteran's right Charcot's foot is related solely to his 
diabetic neuropathy, the Board finds that the claim should be 
remanded for additional development.  On remand, the Veteran 
should be scheduled for another VA examination of his right 
foot.  Another examination and opinion is necessary in order 
to attempt to reconcile the various opinions regarding the 
cause of the Veteran's right Charcot's foot and to address 
the Veteran's new theory of secondary service connection.  In 
addition to an opinion as to whether the Veteran has a right 
foot disability that is attributable to his active military 
service, the examiner should provide an opinion as to whether 
the Veteran has a right foot disability that was caused or 
made chronically worse by his service-connected arthritis of 
the right ankle.  See 38 C.F.R. § 3.310 (2006); Allen, 7 Vet. 
App. at 448.

In addition to the residual scar addressed in the decision 
section, the evidence indicates that the Veteran may have a 
neuropsychiatric disorder as a residual of the in-service 
head injury when he fell off the back of a truck.  Given the 
distinct nature of such a disability compared to that of a 
scar or an eye disability, the Board finds that it is proper 
to address a neuropsychological disorder as a separate issue 
rather than to include it as part of a singular claim of 
service connection for residuals of a head injury as the 
issue was previously characterized.  Additional development 
is necessary for this issue as the evidence obtained as a 
result of the May 2007 remand was not clear as to whether the 
Veteran has a neuropsychological disorder that is 
attributable to his in-service head injury.

After the case was previously remanded, the Veteran underwent 
VA psychiatric examination in May 2009.  The VA psychologist 
who examined the Veteran provided a diagnosis of cognitive 
disorder not otherwise specified.  The examiner stated that 
the Veteran's reported symptoms were consistent with a 
cognitive disorder not otherwise specified that was most 
similar to a post-concussional disorder that had its onset 
with the head injury sustained while serving in the military.  
The reported symptoms included dizziness, headaches, and 
memory loss.

In contrast, a May 2009 VA cranial nerves examination 
contains a diagnosis of a history of mild traumatic brain 
injury in September 1962.  The VA physician who examined the 
Veteran for that examination found that there were no 
localizing neurologic symptoms referable to the head injury.  
It was the examiner's opinion that the symptoms of chronic 
daily headaches, subjective memory impairment, and dizziness 
were multifactorial in nature and it would be speculation on 
his part to attribute the symptoms to a mild head injury that 
occurred 47 years earlier.  In June 2009, a different VA 
physician provided a medical opinion without examining the 
Veteran.  The VA neurologist gave the opinion that the 
Veteran's symptoms of headaches, memory loss, and dizziness 
are less likely than not (less than 50/50 chance) 
attributable to his initial head injury.  The examiner stated 
that it would be mere speculation for him to ascribe the 
symptoms to a relatively minor concussion.  A follow-up 
neuropsychological evaluation in August 2009 indicated that 
the Veteran had depression and that the test results were 
suggestive of generally intact cognitive function.

Given the ambiguity of the medical evidence, the Board finds 
that further VA neuropsychological examination is warranted 
in connection with the claim in order to determine, to the 
extent possible, whether the Veteran has a neuropsychological 
disorder and, if so, whether it is attributable to his active 
military service, particularly his in-service head injury.  
An unequivocal opinion that addresses the question and, to 
the extent possible, reconciles the prior opinions, is 
necessary to decide the claim.

In view of the Board's characterization of the issues and the 
Veteran's theories of service connection, the Veteran should 
be sent a new VCAA letter notifying him of the information 
and evidence necessary to substantiate a claim of service 
connection for osteochondroma of the left fibula, a right 
foot disability, and a neuropsychological disorder as a 
residual of a head injury.  38 C.F.R. § 3.159(b)(1); see also 
Dingess/Hartman, 19 Vet. App. at 473.

It appears that the Veteran receives regular treatment at the 
Indianapolis VAMC.  Updated treatment records should be 
obtained in light of the remand.

Accordingly, these issues are REMANDED for the following 
actions:

1.  Send a new VCAA notice letter to the 
Veteran.  The letter should notify the 
Veteran of the information and evidence 
necessary to substantiate claims of 
service connection for osteochondroma of 
the left fibula, a right foot disability, 
and a neuropsychological disorder as a 
residual of a head injury.  Notice 
regarding secondary service connection 
should be included.  The letter should 
also contain notice of the manner in 
which both disability ratings and 
effective dates are assigned for awards 
of disability benefits.  See 
Dingess/Hartman, 19 Vet. App. at 473.  
The Veteran should be given an 
opportunity to respond to the notice, and 
any additional information or evidence 
received should be associated with the 
claims file.

2.  Obtain the Veteran's more recent 
treatment records (since January 2007) 
from the Indianapolis VAMC and associate 
the records with the claims folder.

3.  Schedule the Veteran for an 
examination in connection with the claims 
of service connection for osteochondroma 
of the left fibula and a right foot 
disability.  (Advise the Veteran that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his appeal.  See 
38 C.F.R. § 3.655 (2009).)  The entire 
claims file, to include a complete copy 
of this remand, should be made available 
to, and reviewed by, the designated 
examiner.  All appropriate tests and 
studies should be performed and all 
clinical findings should be reported in 
detail.  All opinions should be set forth 
in detail and explained in the context of 
the record.  The Board recognizes that a 
certain degree of conjecture is required 
to arrive at any medical opinion; the 
examiner(s) should provide an opinion 
even if a certain level of speculation is 
required to do so.

a. Osteochondroma: The examiner 
should determine if the Veteran 
has osteochondroma of the left 
fibula.  If osteochondroma of 
the left fibula or a disability 
or disease that progressed from 
osteochondroma is shown, the 
examiner should comment on any 
relationship to the 
osteochondroma that was noted 
in the Veteran's service 
treatment records.  The 
examiner should indicate 
whether the evidence shows that 
osteochondroma of the left 
fibula increased in severity 
during service.  If so, the 
examiner should give an opinion 
as to whether the increase in 
severity was clearly and 
unmistakably due to the natural 
progression of the disease.  An 
explanation for the examiner's 
conclusion should be given.

b. Right Foot: The examiner 
should identify the Veteran's 
current right foot 
disabilities.  Based on the 
examination and a review of the 
evidence of record, the 
examiner should provide an 
opinion as to the medical 
probabilities that the Veteran 
has a right foot disability 
that is related to his active 
military service.  The examiner 
should also indicate whether 
any such disability is more 
likely than not of post-service 
onset.  If a right foot 
disability is found to be of 
post-service onset, the 
examiner should provide an 
additional opinion as to the 
medical probabilities that the 
Veteran has a right foot 
disability that was caused or 
made chronically worse by his 
service-connected arthritis of 
the right ankle.  An opinion 
should be provided for each 
right foot disability that is 
diagnosed.

4.  Additionally, schedule the Veteran 
for a VA examination in connection with 
his claim of service connection for a 
neuropsychological disorder by an 
examiner that has not previously examined 
the Veteran.  The entire claim file, to 
include a complete copy of this remand, 
should be made available to, and reviewed 
by, the designated examiner.  All 
appropriate tests and studies should be 
performed and all clinical findings 
should be reported in detail.  The 
examiner should identify the Veteran's 
neuropsychological disorders, if any.  
Based on a review of the evidence of 
record, the examiner should provide an 
opinion as to the medical probabilities 
that the Veteran has a neuropsychological 
disorder that is related to his active 
military service, particularly the in-
service head injury described in the 
section above.  The examiner should also 
indicate whether any such disability is 
more likely than not of post-service 
onset.  All opinions should be set forth 
in detail and explained in the context of 
the record.  An opinion should be 
provided for each identified 
neuropsychological disorder.  The Board 
recognizes that a certain degree of 
conjecture is required to arrive at any 
medical opinion; the examiners should 
state their opinions even if a certain 
level of speculation is required to do 
so.

5.  After the requested examinations have 
been completed, the reports should be 
reviewed to ensure that they are in 
complete compliance with the directives 
of this remand.  If a report is deficient 
in any manner, it should be returned to 
the examiner.

6.  After undertaking any other 
development deemed appropriate, 
adjudicate the claims of service 
connection for osteochondroma of the left 
fibula, a right foot disability, and a 
neuropsychological disorder as a residual 
of a head injury.  If any benefit sought 
is not granted, furnish the Veteran and 
his representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


